
	

113 HR 857 IH: Protect Troops at War Act of 2013
U.S. House of Representatives
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 857
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2013
			Mr. Cook introduced
			 the following bill; which was referred to the
			 Committee on the Budget,
			 and in addition to the Committee on Appropriations, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend section 251A of the Balanced Budget and
		  Emergency Deficit Control Act of 1985 to eliminate the Department of Defense
		  sequestration for fiscal years 2013 and 2014 and sequester such eliminated sums
		  over a period of fiscal years 2015 through 2021.
	
	
		1.Short titleThis Act may be cited as the
			 Protect Troops at War Act of
			 2013.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)On August 2, 2011,
			 the President signed into law S. 365, the Budget Control Act of 2011, which
			 reduced defense discretionary spending by $478 billion over ten years.
				(2)The Budget Control
			 Act of 2011 also established a sequestration in the event that a Joint Select
			 Committee on Deficit Reduction could not agree on an additional $1.2 trillion
			 in savings by November 2011.
				(3)The Joint Select
			 Committee on Deficit Reduction was unable to reach an agreement, which
			 triggered sequestration, resulting in an additional $495 billion reduction in
			 defense spending over the same ten-year period.
				(4)If these
			 reductions in defense spending remain intact, the total portion of defense
			 spending as a percentage of the total U.S. budget will be at its lowest point
			 since before World War II.
				(5)Sequestration
			 alone would reduce our military force to its smallest level since 1940,
			 resulting in the separation of more than 100,000 soldiers, sailors, Marines,
			 and airmen.
				(6)Since 2009, the
			 number of troops has more than doubled in Afghanistan from 30,000 to 66,000
			 today. During the same period, Congress has actively reduced the budget for the
			 Department of Defense.
				(b)PurposeIt
			 is the purpose of this Act to:
				(1)Avoid deeper,
			 irresponsible defense cuts in the face of an increasingly dangerous world that
			 unnecessarily threaten our national security and will cost American lives in
			 armed conflict abroad.
				(2)Invest in advanced
			 military technology in order to equip the U.S. military with the best resources
			 available to defend our country.
				(3)Not allow the
			 strategy of the U.S. military to be driven by budget constraints, which is
			 unacceptable. The strategy should drive the budget. Avoiding cuts while our
			 troops are at war allows necessary time to adjust strategy for the restructured
			 force post-Afghanistan. Before the House Armed Services Committee, Chairman of
			 the Joint Chiefs General Dempsey testified If you want [your military]
			 to be doing what it’s doing today, then we can’t give you another
			 dollar..
				(4)Ensure that the
			 U.S. military forces are adequately prepared. Commandant of the Marine Corps,
			 General Amos, in his statement before the House Armed Services Committee
			 remarked, By the end of calendar year 2013, less than half of our ground
			 units will be trained to the minimum readiness level required for
			 deployment.. Sequestration, if left unchecked, will cost American
			 lives. The hollow force experienced during the Korean War would be today’s
			 reality.
				(5)Halt irresponsible
			 budget cuts because no amount of savings can justify the loss of one American
			 service member.
				3.Postponement of
			 FY 2013 and 2014 defense sequestrationSection 251A of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended by adding at the end the
			 following new paragraph:
			
				(12)Notwithstanding paragraphs (5) and (8),
				there shall be no reductions under this section to discretionary appropriations
				or direct spending for fiscal year 2013 or 2014 for the defense function. The
				reduction that would otherwise have occurred shall be added to and distributed
				equally among the sequestration for the defense function for fiscal years 2015
				through
				2021.
				.
		4.Transfer
			 authority for funding of department of defense under continuing resolution and
			 sequester consistent with amounts authorized by national defense authorization
			 act for fiscal year 2013
			(a)In
			 generalIn accordance with subsection (b), the Secretary of
			 Defense may transfer amounts appropriated for the Department of Defense by the
			 Continuing Appropriations Resolution (Public Law 112–175) among accounts of the
			 Department of Defense.
			(b)Transfers
			 consistent with amounts appropriated or authorizedIn the event
			 of any transfers under subsection (a), the total amount in any account of the
			 Department of Defense that is available for obligation and expenditure in
			 fiscal year 2013 shall be consistent with, and may not exceed—
				(1)if a regular
			 appropriation Act making appropriations for the Department of Defense for
			 fiscal year 2013 is enacted before the date of the transfer, the level provided
			 for that account for that fiscal year by applicable provisions of such Act;
			 or
				(2)if no such Act is
			 enacted before the date of the transfer, the amount authorized to be
			 appropriated for that account for that fiscal year by applicable provisions of
			 division A of the National Defense Authorization Act for Fiscal Year 2013
			 (Public Law 112–239).
				(c)Notice to
			 congressNot later than 15 days before any transfer under
			 subsection (a), the Secretary of Defense shall submit to the congressional
			 defense committees a report setting forth a description of the transfer,
			 including the amount of the transfer and the accounts from and to which the
			 funds were transferred.
			(d)Transfer subject
			 to notification requirementsIn addition to the notice required
			 under subsection (c), a transfer under subsection (a) shall be subject to the
			 applicable notification requirements for reprogramming in division A of Public
			 Law 112–74.
			(e)Transfer
			 authorityThe transfer authority provided by subsection (a) is in
			 addition to any other transfer authority provided by law.
			(f)DefinitionIn
			 this section, the term congressional defense committees has the
			 meaning given that term in section 101(a)(16) of title 10, United States
			 Code.
			
